 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

EUGENE SCALIA,                                            )
SECRETARY OF LABOR,                                       )
UNITED STATES DEPARTMENT OF LABOR,                        ) CASE NO.:
                                                          )
                               Plaintiff,                 )
                                                          )
               v.                                         )
                                                          )
SHOOTING GALLERY RANGE, INC., and                         )
JOHNNY LWIN, an individual.                               )
                                                          )
                                                          )         COMPLAINT
                               Defendant.                 )     (Injunctive Relief Sought)


               Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of

Labor (“the Secretary”), brings this action for injunctive and other appropriate relief pursuant to

the provisions of Section 11(c) of the Occupational Safety and Health Act of 1970, 29 U.S.C.

§ 651, et seq., hereinafter the “Act.”

               1.      Jurisdiction over this action is conferred upon the Court by § 11(c)(2) of

the Act, 29 U.S.C. § 660(c)(2).

               2.      This action is brought by the Secretary pursuant to authority granted by

Section 11(c)(2) of the Act, 29 U.S.C. § 660(c)(2).

               3.      At all times material hereto, Defendant Shooting Gallery Range Inc.,

(“Shooting Gallery”), has been a person within the meaning of § 3(4) of the Act, 29 U.S.C.

§ 652(4), and an employer engaged in a business affecting commerce within the meaning of

§ 3(5) of the Act, 29 U.S.C. § 652(5).

               4.      At all times material hereto, Defendant Johnny Lwin (“Lwin”), a person

within the meaning of § 3(4) of the Act [29 U.S.C. § 652(4)], has been the owner and president

                                            Page 1 of 6
 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 2 of 6 PageID 2



of Shooting Gallery, a business affecting commerce within the meaning of § 3(5) of the Act [29

U.S.C. § 652(5)]. Defendant Lwin supervised Shooting Gallery employees in Orlando, Florida,

within the jurisdiction of this Court.

               5.      Defendant Shooting Gallery Range, Inc. is a corporation that operates and

conducts business in Orlando, Florida and is therefore within the jurisdiction of this Court.

               6.      From about January 2015 until July 6, 2016, Christopher Moore

(“Moore”) was employed by Shooting Gallery as a Safety Range Officer and was therefore an

employee of Shooting Gallery within the meaning of § 3(6) of the Act, 29 U.S.C. § 652(6).

               7.      On June 21, 2016, Moore learned that his children tested positive for lead

poisoning, and he became concerned that the children’s lead poisoning may have resulted from

his own exposure to high lead levels at the Shooting Gallery.

               8.      Two days later, on June 23, 2016, Moore’s fiancée went to Shooting

Gallery while Moore was working and spoke to his manager, Tracy Robertson (“Robertson”)

about whether the children’s lead level could have resulted from Moore’s own exposure to high

levels of lead at Shooting Gallery.

               9.      Robertson indicated it was Moore’s fault if he exposed his children to high

levels of lead, and that it was not the owner’s responsibility to protect him or take care of his

hygiene.

               10.     Moore’s fiancée explained that the children’s physician had already

reported the findings of lead poisoning to the Orange County Health Department, and the health

department would be visiting Shooting Gallery. She said that she and Moore would cooperate

with the health department and contact OSHA.




                                             Page 2 of 6
 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 3 of 6 PageID 3



               11.    Robertson directed Moore to tell Defendant Lwin about the health

department inspection and told Moore he was sure Lwin would terminate Moore.

               12.    On June 24, 2016, Moore submitted a formal complaint to OSHA

regarding nine separate items, including lead exposure and poor ventilation.

               13.    On Thursday, June 30, 2016, OSHA opened safety and health inspections

at the Shooting Gallery. After OSHA left Shooting Gallery, Robertson told Moore that he was

certain that an employee had complained to OSHA because OSHA had a lot of insider

information.

               14.    Less than a week later, on Wednesday July 6, 2016, Robertson terminated

Moore’s employment at Defendant Lwin’s direction.

               15.    On November 30, 2016, OSHA issued three citation items as a result of

the inspection begun on June 30, 2016, including citations for exposure to three times the

permissible amount of lead in the lobby and shooting range, accumulations of lead on surfaces

around the range, and failure to train employees on hazards associated with lead in the work area.

               16.    On July 7, 2016, Moore filed a timely complaint with OSHA, alleging that

the aforesaid discharge constituted discrimination in violation of § 11(c)(1) of the Act, 29 U.S.C.

§ 660(c)(1).

               17.    Upon receipt of such complaint, OSHA conducted an investigation

pursuant to § 11(c)(2) of the Act, and determined that Shooting Gallery had violated § 11(c)(1)

of the Act in the discharge of Moore.

               18.    Upon information and belief, as a consequence of Moore’s complaints to

OSHA and his fiancée’s complaints to Shooting Gallery regarding high lead levels at Shooting

Gallery, which complaints were protected activities under the Act, and Defendants’ knowledge



                                            Page 3 of 6
 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 4 of 6 PageID 4



of the complaints and knowledge and/or belief that Moore initiated the OSHA complaint,

Defendants retaliated against Moore by discharging him from his employment.

                  19.   By the acts described above, Defendants did intentionally discriminate and

are discriminating against Moore because of his exercise of rights secured by the Act.

Defendants thereby did engage in, and continue to engage in, conduct which violates Section

11(c)(1) of the Act, 29 U.S.C. § 660(c)(1).

                  20.   As a result of this unlawful discrimination, Moore suffered lost wages and

other benefits, as well as other losses and harm, including emotional distress, related to his

termination.

                  21.   Further, Defendants’ actions have a chilling effect on employees’ exercise

of rights under the Act because their decision to terminate deters employees from reporting

potential safety and health hazards at the worksite and/or from cooperating with OSHA in future

investigations.

                  WHEREFORE, cause having been shown, the Secretary prays the Court to enter

an Order:

                  (1)   finding that Defendants Shooting Gallery and Lwin unlawfully

discriminated against Moore in violation of § 11(c)(1) of the Act, 29 U.S.C. § 660(c)(1);

                  (2)   permanently enjoining Shooting Gallery, Lwin, and their agents, servants,

employees and all persons in active concert or participation with them from violating the

provisions of § 11(c)(1) of the Act, 29 U.S.C. § 660(c)(1);

                  (3)   directing Shooting Gallery to make Moore whole through payment of his

lost wages, other benefits, and compensatory damages suffered by reason of such unlawful




                                              Page 4 of 6
 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 5 of 6 PageID 5



discrimination, plus interest calculated at the rate set forth in the Internal Revenue Code Section

6621, 26 U.S.C. § 6621, from the date of discharge until the present;

                 (4)    directing Lwin, in his personal capacity, to make Moore whole through

payment of his lost wages, other benefits, and compensatory damages suffered by reason of such

unlawful discrimination, plus interest calculated at the rate set forth in the Internal Revenue Code

section 6621, 26 U.S.C. § 6621;

                 (5)    directing Shooting Gallery to offer reemployment to Moore at a position

Moore is capable of performing with comparable pay and benefits to his last position with

Shooting Gallery, or in the alternative, ordering it to pay Moore front pay in lieu of

reinstatement;

                 (6)    directing Shooting Gallery and Lwin to expunge from all records

references to Moore’s termination;

                 (7)    directing Shooting Gallery and Lwin to post a notice for their employees

stating Shooting Gallery and Lwin will not in any manner discriminate against employees

because of their engagement in activities protected under the Act;

                 (8)    granting a reasonable amount of punitive damages;

                 (9)    granting the Secretary his costs; and

                 (10)   further ordering such other appropriate relief as may be necessary or

appropriate.




                                             Page 5 of 6
 Case 6:19-cv-02304-WWB-LRH Document 1 Filed 12/06/19 Page 6 of 6 PageID 6



ADDRESS:
                                          KATE S. O’SCANNLAIN
                                          Solicitor of Labor
Office of the Solicitor
U. S. Department of Labor                 TREMELLE I. HOWARD
61 Forsyth Street, S.W.                   Acting Regional Solicitor
Room 7T10
Atlanta, GA 30303                         CHANNAH S. BROYDE
                                          Counsel
Telephone:
(404) 302-5471
(404) 302-5438 (FAX)
Moukalif.monica.r@dol.gov
ATL.FEDCOURT@dol.gov                      By: /s/ Monica R. Moukalif
                                              MONICA R. MOUKALIF
                                              Senior Trial Attorney

                                          Office of the Solicitor
                                          U. S. Department of Labor
                                          Attorneys for Plaintiff

SOL Case No. 19-00039




                                 Page 6 of 6
